The Court delivered a charge to the jury, in which they stated, that the smallest spark of benefit or accommodation, was sufficient to create a valid consideration for a promise ; and intimated, that their opinion was decidedly in favor of the plaintiff. (a)
Verdict, accordingly, for the plaintiff.

 Bbackenbidge, Justice, seemed to dissent from the opinion of the court, with this remark: “ The English books say, that there must be a spark of consideration (though a single spark is enough) to maintain an action upon a promise: but in this case, the court have blown out the spark; and I cannot perceive, whence they get light sufficient tc enable them to decide for the plaintiff.”